Title: Circular to the Virginia Brigadier Generals, 14 December 1778
From: Washington, George
To: Virginia Brigadier Generals


  
    Sir.
    [Middlebrook, N.J., 14 Dec. 1778]
  
As it seems to be the General opinion of the Officers in the Virginia line that those men who have but a short time to serve would inlist on being indulged with leave of absence untill the middle of April next; I would have you proceed on that business immediately—& the better to accommodate the matter it will be well, that it should commence through out the line at the same time, when a sufficient number of men are inlisted to form a body worth marching off under proper Officers—The Commanding Officer of each Regt will appoint one to take charge of such men as he may have inlisted, with instructions to march them in good order to the most convenient place where they may be dispersed & proceed to their respective homes, with positive orders to rendezvous at some fix’d spot at so early a season as will insure their arrival in Camp by the middle of April next—As you are acquainted with the terms of inlistment it will be unnecessary to repeat them, I shall therefore only request that every exertion may be used to accomplish so desirable an end, and wish your efforts may prove successful.
